974 A.2d 721 (2009)
292 Conn. 919
Charles GIANETTI
v.
GREATER BRIDGEPORT INDIVIDUAL PRACTICE ASSOCIATION et al.
Charles Gianetti
v.
Physicians Health Services, Inc., et al.
Supreme Court of Connecticut.
Decided July 8, 2009.
Charles Gianetti, pro se, in support of the petition.
David R. Makarewicz, Linda L. Morkan and Jeffrey J. White, Hartford, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 112 Conn.App. 903, 963 A.2d 112 (2009), is denied.
ROGERS, C.J., and KATZ and VERTEFEUILLE, Js., did not participate in the consideration of or decision on this petition.